Title: To Thomas Jefferson from William C. C. Claiborne, 3 August 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans August 3rd. 1805.
                  
                  The Articles sent you by Captain Lewis, left this City some Days ago; and were put on board the Ship Comet; they were addressed to the Care of the Collector at Baltimore; and he was requested to forward them by Land to the City of Washington.
                  The Skins were carefully repacked, and the necessary measures taken to preserve them. The little Animal and the Birds were all well, and I sincerely hope may reach you in safety. By Captain Carmick of the Marine Corps, who sailed two Days since, from this Port for Washington, I forwarded you, a Mandine Pot, being the only species of Culinary Instruments used by the Mandine Indians; It Came in a Boat, from the Illinois, and is supposed to have been transmitted by Captain Lewis.
                  I have the honor to be Sir, With great respect, Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               